           Case 1:20-cv-05327-CM Document 6 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                Plaintiff,
                                                                 20-CV-5327 (CM)
                    -against-
                                                                CIVIL JUDGMENT
 NYC MTA, et al.,

                                Defendants.

       Pursuant to the order issued July 17, 2020, denying Plaintiff’s application to proceed in

forma pauperis and her motion for leave to file this action,

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s application to proceed

in forma pauperis and her motion for leave to file this action are denied. (ECF 1, 2.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Plaintiff has consented to electronic service of Court documents. (ECF 4.)

SO ORDERED.

 Dated:   July 17, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
